IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 111 MAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
RITA JO ANN ARNOLD,                         :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.